Order entered September 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00855-CV

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  THE REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I TRUST
   2006-NC-5, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006 NC5,
                              Appellant

                                              V.

   KINGMAN HOLDINGS, LLC, AS TRUSTEE FOR THE MAHOGANY 1587 LAND
                           TRUST, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-04363-2013

                                          ORDER
       The Court has before it Kevin Alaimo’s August 31, 2015 “Motion to Intervene” as an

appellee in this appeal. Appellant opposes Alaimo’s motion to intervene as an appellee. Oral

submission of this appeal is scheduled for September 15, 2015.

       We REQUEST appellant to file any response to Alaimo’s motion to intervene on or

before Tuesday, September 8, 2015. See TEX. R. APP. P. 2. Any response to Alaimo’s motion

to intervene shall be limited to addressing the virtual-representation doctrine and factors

concerning the timeliness of Alaimo’s motion to intervene contained in In re Lumbermens

Mutual Casualty Company, 184 S.W.3d 718, 723–28 (Tex. 2006) (orig. proceeding).
       We DIRECT the Clerk to forward this order to the attorneys of record for appellant and

appellee, and to attorney for Alaimo, Jeremy T. Brown, Irelan McDaniel, PLLC, 10440 N.

Central Expressway, Suite 800, Dallas, TX 75231.



                                                   /s/   ROBERT M. FILLMORE
                                                         PRESIDING JUSTICE